Citation Nr: 1602965	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  05-00 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a bilateral leg condition to include a right knee strain and osteoarthritis.  

3.  Entitlement to service connection for peripheral vascular disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from July 1974 to August 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This case must be remanded to arrange for a Board hearing.  In his December 2004  substantive appeal, the Veteran requested a Board hearing.  This hearing was scheduled for July 2009.  Notice was sent to the Veteran and a private attorney (who was not accredited by VA to represents Veterans) in June 2009.  Two weeks before the hearing, this private attorney contacted the RO and asked that the hearing be rescheduled.  

The June 2009 hearing notice was sent to the wrong representative.  In October 2008, the Veteran filed a VA Form 21-22 appointing Disabled American Veterans (DAV) as his representative.  This appointment was confirmed by DAV in January 2015.  

More recently, the RO sent the Veteran a letter in November 2014 informing him that he was on the waiting list for a hearing at the RO.   

Since that time, neither the Veteran nor his representative has withdrawn the prior request for a hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing before a Veterans Law Judge.  He and his representative must be given advance notice of the date, time, and location of the hearing.  A copy of the hearing notice letter should be placed in the claims file.  If, for whatever reason, the Veteran changes his mind and withdraws his request for a hearing or does not appear for the hearing on the date scheduled, this should also be documented in the claims file.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

